DETAILED ACTION
1.	Claims 1-20 of application 16/870,217, filed on 8-May-2020, are presented for examination.  The IDSs received on 8-May-2020 and 12-October-2021 have been considered.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections under 35 U.S.C. § 102(a)(1)
2.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.2	Claims 1-5, 7-8, 10-17 and 19-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hefner et al, USP 6,389,343.


2.3	Hefner discloses:
Claim 1:  A steering system for a working machine [column 1:line(s) 10-28] comprising:
	a control interface to receive an input to control steering of the working machine [1:41-43; see Fig. 1 (steering wheel 12)];
	a steering column operatively coupled to the control interface [Fig. 1 (12 and 14)] and a steering assembly to control steering of the working machine based on the input [1:64-2:8];
	a progressive mechanical stop operatively coupled to the steering column to mechanically limit rotation of the steering column to a first range of rotation [1:16-23 (the factory setting)];
	an electric motor operatively coupled to the steering column to apply a resistive force to the steering column [2:50-59 (electric motor as a resistance device)];
	at least one position sensor operatively coupled to the steering column to signal rotational position of the steering column [2:9-14 (position sensor)]; and
	a controller [2:24-30 (processing device)] operatively coupled to the electric motor and the at least one position sensor to output control signals to the electric motor to apply the resistive force to the steering column based on the rotational position of the steering column [2:60-3:11 (the processing device 18 may transmit a resistance signal RESIST that causes the resistance device 20 to increase the resistance to the movement of the steering shaft 14 as the steering shaft 14 approaches a predetermined position or positions.)],
	wherein the controller, via the control signals to the electric motor, provides virtual end stops to further limit rotation of the steering column to a second range of rotation within the first range of rotation [3:26-35 (virtual stops); See Fig. 1 (the region between points A-D)], and
	wherein the electric motor applies the resistive force to the steering column from a state where no resistive force is applied to the steering column responsive to the control signals [3:12-35 and Fig. 2 (when the position of the steering column is between points B-C resistance is maintained at a predetermined value, and as the position of the steering column approaches points A and D, the resistance is increased by the motor)].

Claim 2:  wherein the controller outputs the control signals to the electric motor to begin applying the resistive force to the steering column when the rotational position of the steering column reaches a predetermined position defining a third range of rotation within the second range of rotation [3:12-35 and Fig. 2 (the regions between points A-B, and C-D)].

Claim 3:  wherein the controller determines a rotation speed of the steering column based on the signals output from the at least one position sensor, 
and wherein the controller outputs the control signals to the electric motor to apply the resistive force such that an amount of resistive force applied to the steering column is applied as a function of the determined rotation speed [3:37-55 (the processing device 18 may transmit a resistance signal RESIST that causes the resistance device 20 to increase the resistance to movement of the steering shaft 14 as the velocity of the movement of the steering shaft 14 increases)].

Claim 4:  wherein the resistive force applied by the electric motor one of linearly increases or non-linearly increases toward one of the virtual end stops [2:9-14].

Claim 5:  wherein the controller determines a rotation speed of the steering column based on the signals output from the at least one position sensor, and
	wherein the controller sets at least one of the virtual end stops based on the determined rotation speed [3:37-55 (the processing device 18 may transmit a resistance signal RESIST that causes the resistance device 20 to increase the resistance to movement of the steering shaft 14 as the position moves right and left between virtual stops A-D (3:12-35), and as the velocity of the movement of the steering shaft 14 increases)].

Claim 7:  wherein the virtual end stops are variable based on a determined rotation speed of the steering column [3:37-55 (a resistance signal RESIST that causes the resistance device 20 to increase the resistance to movement of the steering shaft 14 as the velocity of the movement of the steering shaft 14 increases.)].

Claim 8:  wherein the control interface is in the form of a steering wheel [1:67],
wherein the first range of rotation is less than or equal to three hundred sixty degrees 
[2:15-23], and 
wherein the progressive mechanical stop is one or more of a spring, an increased 
resistance mechanical configuration, and a compliant member provided on the steering column and/or an assembly thereof [1:15-19 (conventional mechanical stops are coupled to the shaft of the steering wheel)].

Claim 10:  A steering method [1:10-28] comprising:
	receiving, using a processor, position signals associated with rotational position of a steering column [2:24-30 (processing device); 2:9-14 (position sensor)];  the steering column having a mechanical stop operatively provided to mechanically limit rotation of the steering column to a first range of rotation [1:16-23 (the factory setting)];;
	determining, using the processor, at least one position-related characteristic of the steering column based on the received position signals [2:34-43 (The resistance signal RESIST may be a function of the shaft position signal POS at a single instance in time, or it may be a function of the shaft position signal POS at multiple instances in time, or it may be a function of the shaft velocity at any instance in time, or it may the function of other factors such as rate of change of velocity or acceleration, an average position signal over time, etc)];
	determining, using the processor, that the determined at least one position-related characteristic indicates that a resistive force is to be applied to the steering column [2:60-3:11 (the processing device 18 may transmit a resistance signal RESIST that causes the resistance device 20 to increase the resistance to the movement of the steering shaft 14 as the steering shaft 14 approaches a predetermined position or positions.)]; and
	controlling, using the processor, operation of an electric motor to apply the resistive force to the steering column [2:50-59 (electric motor as a resistance device)] responsive to said determining that the determined at least one position-related characteristic indicates that the resistive force is to be applied to the steering column [3:12-35 and Fig. 2 (when the position of the steering column is between points B-C resistance is maintained at a predetermined value, and as the position of the steering column approaches points A and D, the resistance is increased by the motor)].

Claim 11:  wherein said controlling operation of the electric motor to apply the resistive force to the steering column implements a virtual stop to initiate the application of the resistive force and a virtual end stop to apply the resistive force such that further rotation of the steering column toward the mechanical stop is prevented [3:26-35 (virtual stops…the resistance of the resistance device 12 may be sufficiently high as the position of the steering shaft 14 approaches points A and D to prevent movement of the steering shaft 14 beyond the respective points.); See Fig. 1 (the region between points A-D)].

Claim 12:  wherein said determining that the determined at least one position-related characteristic indicates that the resistive force is to be applied to the steering column is based on [2:34-43], relative to the mechanical stop, a determined rotational position of the steering column, a determined rotation speed of the steering column, and a determined direction of rotation of the steering column [3:53-55 (the resistance signal RESIST may be dependent on the position and the velocity of the steering shaft, and even the direction of the movement.)].

Claim 13:  wherein said controlling operation of the electric motor to apply the resistive force to the steering column includes transitioning from a first state where the electric motor applies no resistive force to the steering column to a second state where the electric motor applies the resistive force to the steering column [3:12-35 and Fig. 2 (when the position of the steering column is between points B-C resistance is maintained at a predetermined value, and as the position of the steering column approaches points A and D, the resistance is increased by the motor)].

Claim 14:  further comprising setting a virtual stop for the steering column associated with initiating a predetermined amount of resistive force applied to the steering column by the electric motor when rotation of the steering column reaches the virtual stop [Fig. 2 (points A-D)] responsive to said determining that the determined at least one position-related characteristic [2:34-43] indicates that the resistive force is to be applied to the steering column [3:26-35 (virtual stops…the resistance of the resistance device 12 may be sufficiently high as the position of the steering shaft 14 approaches points A and D to prevent movement of the steering shaft 14 beyond the respective points.); See Fig. 1 (the region between points A-D)],
	wherein the at least one position-related characteristic is a rotation speed of the steering column toward the mechanical stop rotational distance of the steering column from the mechanical stop [2:34-43 (The resistance signal RESIST may be a function of the shaft position signal POS at a single instance in time (the position of the mechanical stop), or it may be a function of the shaft position signal POS at multiple instances in time, or it may be a function of the shaft velocity at any instance in time, or it may the function of other factors such as rate of change of velocity or acceleration, an average position signal over time, etc)].

Claim 15:  wherein the mechanical stop is a progressive mechanical stop, and
	wherein said controlling operation of the electric motor to apply the resistive force to the steering column is initiated in an operational range of the progressive mechanical stop [3:26-35 (virtual stops…the resistance of the resistance device 12 may be sufficiently high as the position of the steering shaft 14 approaches points A and D to prevent movement of the steering shaft 14 beyond the respective points.); See Fig. 1 (the region between points A-D is the operational range); 3:66-4:2  (the resistance to movement of the steering wheel 12 could increase as the degree of articulation of the machine approaches its maximum capability, e.g., as it approaches the vehicle's frame stops (i.e. a form of a mechanical stop)].

Claim 16:  wherein said controlling operation of the electric motor to apply the resistive force to the steering column includes increasing the resistive force when the steering column is moved toward the mechanical stop, reducing the resistive force when the steering column is moved away from the mechanical stop, and stopping the resistive force responsive to a determination that the determined at least one position-related characteristic indicates that the resistive force is not to be applied to the steering column [3:12-35 and Fig. 2 (when the position of the steering column is between points B-C, resistance is maintained at a predetermined value (i.e. where resistive force is not to be applied); and as the position of the steering column approaches points A and D (i.e. moving toward the mechanical stop), the resistance is increased by the motor; and as the position of the steering column moves away from points A and D (i.e. moving away from the mechanical stop), the resistance is decreased by the motor)].

Claim 17:  A non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a computer [2:24-30], cause the computer to perform a steering method comprising:
	determining a plurality of position-related characteristics of a steering column of a working machine, the plurality of position-related characteristics including rotational positioning of the steering column and rotation speed of the steering column [2:34-43 (The resistance signal RESIST may be a function of the shaft position signal POS at a single instance in time, or it may be a function of the shaft position signal POS at multiple instances in time, or it may be a function of the shaft velocity at any instance in time, or it may the function of other factors such as rate of change of velocity or acceleration, an average position signal over time, etc)];
	dynamically setting a virtual stop to limit rotation of the steering column based on said determining the plurality of position-related characteristics of the steering column [3:26-65], the steering column having a progressive mechanical stop operatively provided to mechanically limit rotation of the steering column past the virtual stop [1:16-23 (the factory setting); 3:66-4:2  (the resistance to movement of the steering wheel 12 could increase as the degree of articulation of the machine approaches its maximum capability, e.g., as it approaches the vehicle's frame stops (i.e. a form of a mechanical stop)]; and
	implementing the dynamically set virtual stop by applying a resistive force to the steering column via control of an electric motor [2:50-59] when the steering column is at a position within an operational range of the progressive mechanical stop [3:12-35 and Fig. 2 (when the position of the steering column is between points B-C, resistance is maintained at a predetermined value (i.e. where resistive force is not to be applied); and as the position of the steering column approaches points A and D (i.e. moving toward the mechanical stop), the resistance is increased by the motor; and as the position of the steering column moves away from points A and D (i.e. moving away from the mechanical stop), the resistance is decreased by the motor)].

Claim 19:  wherein the dynamically set virtual stop is a virtual end stop [Fig. 2 (points A and D)], and
	wherein said implementing the dynamically set virtual end stop includes initiating application of the resistive force to the steering column prior to the steering column reaching the dynamically set virtual end stop [3:12-35 and Fig. 2 (as the position of the steering column approaches points A and D (i.e. moving toward the mechanical stop), the resistance is increased by the motor)].

Claim 20:  wherein the dynamically set virtual stop is a virtual end stop [Fig. 2 (points A and D)], and
	wherein said dynamically setting the virtual end stop includes setting an amount of the resistive force to be applied to the steering column up to and at the dynamically set virtual end stop [3:12-35 and Fig. 2 (as the position of the steering column approaches points A and D (i.e. moving toward the mechanical stop), the resistance is increased by the motor)] in correspondence with the determined rotation speed of the steering column [3:37-55 (a resistance signal RESIST that causes the resistance device 20 to increase the resistance to movement of the steering shaft 14 as the velocity of the movement of the steering shaft 14 increases.)].

Claim Rejections under 35 U.S.C. § 103
3.1	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering the objective evidence present in the application indicating
	obviousness or nonobviousness.

3.2 	Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Hefner et al, USP 6,389,343, in view of Chabaan, USP 6,651,771.

3.3	Hefner discloses the invention substantially as claimed, but does not specifically disclose all of the features of claim 18.  However, in an analogous prior art reference in the same field of endeavor and/or reasonably pertinent to the problem being solved, Chabaan describes these features, including:

Claim 18:  wherein said dynamically setting the virtual stop includes accessing a lookup table that correlates a plurality of virtual stops, including said dynamically set virtual stop, to the rotational positioning of the steering column and/or the rotation speed of the steering column [Chabaan: 5:13-27 (using a steering angle sensor and/or an angular speed sensor); 5:45-56 (The control system 30 includes a non-linear boost curve look-up table 34 which receives an estimated driver torque signal and generates a feedforward signal that is added to a feedback signal to produce the motor input command signal)].

3.4	Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the steering resistance device described by Hefner, with the electric power assist steering system disclosed by Chabaan, because the present invention is merely a combination of old elements and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim Objections
4.	In regard to the 35 U.S.C. § 102 or 103 rejections noted above, claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6:  wherein the resistive force applied to the steering column is constant from initiation to each of the virtual end stops.
Claim 9:  wherein the second range of rotation begins when the steering column is at a position contacting the progressive mechanical stop.

Prior Art
5.	The following prior art, discovered in an updated search and herein made of record, is considered pertinent to Applicant’s disclosure, and consists of documents A-L on the attached PTO-892 Notice of References Cited:
	Document A defines a document of particular relevance, wherein the claimed invention cannot be considered to involve an inventive step when the document is combined with one or more other such documents, such combination being obvious to a person skilled in the art.
	Documents B-L define the general state of the art which is not considered to be of particular relevance.
	
Prior Art of Record
6.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
7.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

7.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 


/RUSSELL FREJD/	
Primary Examiner  AU 3661